          Case 2:20-bk-21041-WB                  Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                  Main Document    Page 1 of 16

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 GARRICK A. HOLLANDER – State Bar No. 166316
 ghollander@wghlawyers.com
 WINTHROP GOLUBOW HOLLANDER, LLP
 1301 Dove Street, Suite 500
 Newport Beach, CA 92660
 Telephone: (949) 720-4100
 Facsimile: (949) 720-4111




     Individual(s) appearing without attorney
     Attorney(s) for: Vitality Health Plan of California, Inc.

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                     CASE NO.: 2:20-bk-21041-WB
VITALITY HEALTH PLAN OF                                                     CHAPTER:
CALIFORNIA, INC., a California corporation,

                                                                                           CHAPTER 11 STATUS
                                                                                       CONFERENCE REPORT (INITIAL)


                                                                            Case Status Conference
                                                                            DATE: 02/25/2021
                                                                            TIME: 10:00 am
                                                                            COURTROOM: 1375
                                                            Debtor(s).


                                              INSTRUCTIONS TO THE DEBTOR(S)

(1) Keep your answers brief but informative (use continuation sheets if necessary, numbered to match the items in

(2) Do not use this form (a) for later status reports, which should include only short updates, or (b) if the judge presiding
    over this case requires the use of a different procedure.
(3) You must file and serve this report at least 14 days before the status conference listed above. Serve it on the Office
    of the United States Trustee and on any parties requesting special notice, or as otherwise directed by the court.
(4) Failure to follow these instructions may result in dismissal of this case or other sanctions without further notice.

Definitions: "Section" ("§") refers to a section of the Bankruptcy Code, Title 11 of the United States Code (11 U.S.C.); a
"Rule" means one of the Federal Rules of Bankruptcy Procedure; "LBR" means the Local Bankruptcy Rules; and other
terms have the meanings provided in the Bankruptcy Code, the Rules, and the LBR.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 2 of 16



        A. OVERVIEW

        1. Bankruptcy Petition                                                Date filed: 12/18/2021

        2. Background and Exit Strategy (discuss all                          Explain:
           below)                                                             a. The Debtor owns and manages a full-service
           a. The Debtor’s business/employment;                               private Medicare Advantage HMO plan for the
           b. principal assets/ liabilities (including                        benefit of thousands of its Medicare-eligible
               possible avoidance actions, environmental
                                                                              members. The Debtor employs approximately 33
               liabilities, etc.);
           c. what caused the bankruptcy;                                     employees and contractors in its Cerritos
           d. exit strategy (for resolving the principal                      headquarters located in Cerritos, California. The
               financial and legal issues); and                               Debtor currently services Medicare-eligible
           e. progress made toward consensual                                 members primarily in Santa Clara County and San
               resolution of any disputed issues.                             Joaquin County, California.
            Example: “the Debtor owns a four-unit
            apartment building worth approx. $_______, 1st
            deed of trust approx. $_______, 2nd deed of
            trust approx. $________. The Debtor lives in
            one unit and is employed as building manager.
            Two tenants stopped paying rent. Debtor plans
            to complete evictions, obtain paying tenants,                         See attached continuation page(s).
            and strip off second deed of trust."
        3. Petition Document Compliance
                                                                                  No (explain):
           a. Has the Debtor filed all bankruptcy
               schedules, the Statement of Financial
               Affairs (“SOFA”), and all other documents
               required by 11 U.S.C. § 521, Rule 1007,
               and LBR 1007-1 (e.g., any tax returns
               required by 11 U.S.C. § 521(f), with social
               security numbers, names of minor children,
               and other sensitive information blacked out
               per 11 U.S.C. § 107, § 112, or Rule 9018?);
               and
           b. has the Debtor complied with all applicable
               guidelines established by the U.S. Trustee?
                                                                                  See attached continuation page(s).
                 Yes




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 3 of 16

        B. COMMON “FIRST DAY” MATTERS

        1. Cash Collateral Use (11 U.S.C. § 363(c))                               No, other reason (explain):
           a. Did the Debtor file a stipulation/motion for
              use of cash collateral (see local form
              F 2081-2.1.MOTION.CASH.COLLATERAL)
              with local form F 4001-2.STMT.FINANCE?
                  Yes
           b. Did the court approve the requested use of
              cash collateral?
                  Yes (see Order at docket no.          ).

                       No, there is no cash that any entity can
                       claim as its cash collateral.                              See attached continuation page(s).

        2. Budget motion                                                          No, other reason (explain):
           Has the Debtor filed a budget motion? See
           Local Form F 2081-2.2.MOTION.BUDGET.
                 Yes
                 No, not required by the presiding
                                                                                  See attached continuation page(s).
                 judge's procedures

        3. Insider compensation and transfers                                     Yes (explain):
           Has the Debtor paid any compensation or
           made any other transfers after this case was                      On 12/22/20, the Debtor filed two Notices of
           filed to or for the benefit of:                                   Setting Insider Compensation. No opposiiton was
                (1) Any insider,                                             filed. Accordingly, the Debtor is authorized to pay
                (2) Any owner, partner, officer, director or                 insiders compensation.
                     shareholder of the Debtor, or
                (3) Any relative of an insider (as defined in
                     11 U.S.C. § 101(31))
           except as permitted per LBR 2014-1 and Form
           USTLA-12?
                No                                                                See attached continuation page(s).

        4. Automatic stay (11 U.S.C. § 362(c)(3)&(4))                             Other (explain):
           Is the Debtor an individual who has had one or
           more bankruptcy cases dismissed within 1 year
           before this case was filed?
                 No; or
                Yes, and, for one qualifying dismissal, the
            Debtor will have “completed” a hearing to
            continue the automatic stay within 30 days after
            this case was filed under § 362(c)(3); or
                Yes, and, for two or more qualifying
            dismissals, the Debtor will have filed a motion
            to impose the stay within 30 days after this                          See attached continuation page(s).
            case was filed, under § 362(c)(4). See LBR
            4001-2(e), and Local Form F 4001-
            1.IMPOSE.STAY.MOTION.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 3                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 4 of 16

        B. COMMON “FIRST DAY” MATTERS

        5. Utilities (11 U.S.C. § 366) (see Local Form F
                                                                                  No, other reason (explain):
           2081-2.4.MOTION.UTILITIES)
                Was a utility motion:
                (1) Filed within 20 days after this case was
                    filed and
                (2) Set for hearing within 30 days after this
                    case was filed?
               Yes

                 No, the Debtor has determined that no
                 utility motion is needed                                         See attached continuation page(s).




        C. LIEN AVOIDANCE                        Check here and skip this section if the Debtor does NOT contemplate
                                                 any lien avoidance.

        1. “Lien Stripping”                                                       Yes (explain):
           Does the Debtor intend to avoid any unsecured
           or under-secured liens under 11 U.S.C. § 506
           (including motions per In re Lam, 211 B.R. 36
              th
           (9 Cir. BAP 1997)(“Lam motions”))?
                 No                                                               See attached continuation page(s).

        2. Judicial Liens (see Local Form F 4003-                                 Yes (explain):
           2.1.AVOID.LIEN.RP.MOTION and 4003-
           2.2.AVOID.LIEN.PP.MOTION)
           Does the Debtor intend to avoid any judicial
           liens under 11 U.S.C. § 522(f)?
               No
                                                                                  See attached continuation page(s).




       D. PROFESSIONALS (see Local Forms F 2014-1.STMT.DISTINTEREST.PROF (statement of
            disinterestedness), F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL, and
            F 2081-2.5.MOTION.EMPLOY.OTHER)
         Professional’s Name              Employment App. Filed               Employment Approved                 Type of Employment

       Winthrop Golubow                  12/30/20                           1/27/21                            General Insolvency
       Hollander, LLP                                                                                          Counsel



       Wilshire Pacific Capital          1/8/21                             2/3/21                             Investment
       Advisors                                                                                                Banker/Financial Advisor




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 4                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 5 of 16

       D. PROFESSIONALS (see Local Forms F 2014-1.STMT.DISTINTEREST.PROF (statement of
            disinterestedness), F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL, and
            F 2081-2.5.MOTION.EMPLOY.OTHER)
         Professional’s Name              Employment App. Filed               Employment Approved                 Type of Employment

       The Litvak Law Group              12/30/20                           1/27/21                            Special
                                                                                                               litigation/corporate
                                                                                                               counsel

           See attached continuation page(s)
       EXAMPLES:
       John Doe, Esq.                    1/1/2050                           1/7/2050                           11 U.S.C § 327(a)
                                                                                                               general bankruptcy
                                                                                                               counsel
       Jane Roe et al., LLP               1/4/2050 to UST, app. to
                                                                                                               11 U.S.C. §§ 327(e) &
                                          be filed
                                                                                                               328(a) (special counsel,
                                                                                                               contingent fee, contract
                                                                                                               dispute)
       Richard Poe,                       1/3/2050                          Pending
                                                                                                               11 U.S.C. § 327(a)
       Accountant
                                                                                                               (accountant)




        E. PROPOSED DEADLINES / PROCEDURES
        1. Proofs of claim filing deadline
                                                                             Proposed claims filing bar date: 03/27/21
                                                                                                              __/__/__
           The court will address the deadline to serve a
           bar date notice at the status conference.

        2. Plan of reorganization (or liquidation)
           The court will address plan-related procedures
                                                                             Proposed deadline to file a proposed plan and
           at the status conference. Debtor should be
                                                                             disclosure statement: __/__/__
                                                                                                   06/04/21
           prepared to discuss time estimates for filing a
           proposed plan and disclosure statement.

        3. Special Plan Procedures                                                Yes (explain):
           Does the Debtor propose special procedures in
           connection with any plan or disclosure                            Based on the support from its creditors thus far
           statement, such as a combined hearing on final                    and the relatively simple solution that the Debtor
           approval of the disclosure statement and                          anticipates for this case, the Debtor believes that
           confirmation of the plan (11 U.S.C                                the circumstances warrant a combined plan/DS.
           § 105(d)(2)(B)(vi))?
                 No                                                               See attached continuation page(s).




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 5                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 6 of 16

        NOTE TO THE DEBTOR: YOU MUST ANSWER ALL APPLICABLE QUESTIONS ON THE ATTACHED
        PAGES, which deal with very important but less common issues in Chapter 11 cases, such as more "first
        day" matters, and cases that might be "single asset real estate" cases, or involve "small businesses," or
        "health care businesses".


              02/11/2021
        Date: _____________                                           Respectfully submitted,


                                                                      /s/ Garrick A. Hollander
                                                                      Signature of: (1) Debtor’s Attorney or (2) Debtor(s)

                                                                      Garrick A. Hollander
                                                                      Printed name




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 6                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 7 of 16

                                              PART II: ADDITIONAL QUESTIONS

        INSTRUCTIONS: The following matters may not apply in every case, but are very important if they
        apply to your case. You must complete every section.


        A. LEASES AND CONTRACTS                      Check here and skip this section if the Debtor is NOT a
             party to any unexpired leases or unexpired (“executory”) contracts (e.g., if the Debtor is a landlord or
             a tenant).
        NOTE: This Status Report is a statement of the Debtor’s present intention. It is not equivalent to a motion
        (if one is required).

        1. Lease or contract (describe):                                     Intention:
         18000 Studebaker Road, Suite 150                                        Reject
         Cerritos, CA 90703                                                      Assume
         Leased Commercial Offices                                               Assume and assign (per 11 U.S.C. § 365)
                                                                                 Other (explain):
                                                                             See #3
            See attached continuation page(s).                                   See attached continuation page(s).

        2. Lease or contract (describe):                                     Intention:
         3558 Deer Park Drive, Suite 101                                         Reject
         Stockton, CA 95129                                                      Assume
         Leased Commercial Offices                                               Assume and assign (per 11 U.S.C. § 365)
                                                                                 Other (explain):
                                                                             See #3
            See attached continuation page(s).                                   See attached continuation page(s).

        3. Lease or contract (describe):                                     Intention:
         The Debtor intends to sell its business and does                        Reject
         not know which of the approx 100 executory                              Assume
         contracts a buyer may want, and thus, is not in a                       Assume and assign (per 11 U.S.C. § 365)
         position to articulate its intention at this time.                      Other (explain):


            See attached continuation page(s).                                   See attached continuation page(s).




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 7                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 8 of 16

        B. ADDITIONAL “FIRST DAY” MATTERS                         Check here and skip this section if there are
            NO “first day” matters (caution: double-check the types of motions listed below and read LBR 2081-
            1).

        1. Immediate Payment of Payroll
                                                                                   Yes (explain):
           Does the Debtor need to pay prepetition
           payroll/benefits (see Local Form F 2081-                           Emergency Payroll Motion 12/21/20 [Docket #2]
           2.3.MOTION.PAYROLL)?                                               Order entered 12/23/20 [Docket #23]
               No, the Debtor does not have
            employees/qualified independent contractors;
            or                                                                    See attached continuation page(s).
                 No, the Debtor’s workers were paid in full in
                 cash at the time this case was filed.

        2. Debtor-in-Possession (DIP) Financing                                    Yes (explain):
           Does the Debtor contemplate seeking post-                          Anticipates seeking DIP Financing to bridge to the
           petition financing (11 U.S.C. § 364)?
                                                                              sale of its business
                 No
                                                                                   See attached continuation page(s).

        3. Bank Accounts and Cash Management                                       Yes (explain):
           Is the Debtor seeking authority to maintain pre-                   Emergency Cash Management Motion 12/21/20
           petition bank accounts, or approval of any other
                                                                              [Docket #3]; Order entered 12/23/20 [Docket 22].
           cash management system?
                 No                                                                See attached continuation page(s).

        4. Extension to File Petition Documents                                    Yes (explain):
           Will the Debtor seek more time to file                             Application for Extension 12/30/20 [Docket #36]
           bankruptcy schedules (“Schedules”) or
                                                                              Order entered 01/05/21 [Docket #44]
           Statement of Financial Affairs (“SOFA”)?
                 No (not necessary)                                               See attached continuation page(s).

        5. Special Noticing procedures                                             Yes (explain):
           Will the Debtor seek to limit notice (or establish                 Limit Notice Motion 12/21/20 [Docket#4]
           special noticing procedures)?
                                                                              Order entered on 12/23/20 [Docket #25]
                 No
                                                                                   See attached continuation page(s).

        6. Customer Deposits                                                     Yes (explain):
           Will the Debtor seek authority to honor                            Emergency Cash Management Motion 12/21/20
           customer deposits/obligations?                                     [Docket #3]; Order entered 12/23/20 [Docket 22].
                 No                                                              See attached continuation page(s).

        7. Reclamation Claims                                                      Yes (explain):
           Will the Debtor seek procedures for handling
           reclamation claims (including claims under 11
           U.S.C. §§ 503(b)(9) & 546(c))?
                 No                                                                See attached continuation page(s).




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 8                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                 Main Document    Page 9 of 16

        8. Omnibus Hearings                                                        Yes (explain):
           Will the Debtor seek regularly scheduled
           omnibus hearing dates?
                 No
                                                                                   See attached continuation page(s).

        9. Immediate Payment of Taxes                                              Yes (explain):
           Will the Debtor seek authority to pay taxes
           incurred before this case was filed?
                 No
                                                                                   See attached continuation page(s).

        10. Sale Procedures                                                        Yes (explain):
            Does the Debtor contemplate selling assets out
            of the ordinary course of business (see LBR
            6004-1)?
                 No                                                                See attached continuation page(s).


        11. Employee Incentive/Severance Plans                                     Yes (explain):
            Will the Debtor seek to use incentive or
            severance plans for employees?
                 No
                                                                                   See attached continuation page(s).

        12. Joint Case Administration                                              Yes (explain):
            Will the Debtor seek joint administration of this
            case with another case?
                 No, there is no related case.
                                                                                  See attached continuation page(s).

        13. Claims/Noticing Agent Appointment                                      Yes (explain):
            Will the Debtor seek appointment of a                             Stretto App Dkt #56, Supp Dec Dkt#109; Tentative
            claims/noticing agent (see Local Form F 5075-
                                                                              to Grant. Order Pending.
            1.1)?
                 No                                                                See attached continuation page(s).


        14. Confidential Information                                               Yes (explain):
            Will the Debtor seek approval of an information
            access protocol under 11 U.S.C. § 1102(b)(3),
            or to file documents under seal (see LBR 5003-
            2(c))?
                 No                                                               See attached continuation page(s).

        15. Special Committees                                                     Yes (explain):
            Are special committees needed (e.g., retirees)
            (11 U.S.C. §§ 1102(a)(2), 1114(d)); or, if this is
            a small business case, should the court order
            that no committee be appointed (11 U.S.C.
            § 1102(d))?
                                                                                   See attached continuation page(s).
                 No




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 9                                     F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                Main Document    Page 10 of 16

        16. Other First Day Motions                                                Yes (explain):
            Does the Debtor contemplate any other “first
            day” motions (whether or not listed in LBR
            2081-1) – e.g., a “critical vendor” motion?
                 No                                                                See attached continuation page(s).



        C. CONSUMERS’ CONFIDENTIAL INFORMATION                                Check here and skip this section if
            (a) the Debtor does NOT have possession, custody, or control of consumers’ confidential information
            (e.g., “personally identifiable information” per 11 U.S.C. § 101(41A)) and (b) that cannot be
            reasonably disputed (if it could be disputed, explain below).

        1. Privacy Ombudsman Appointment                                          No (explain):
           Should a “consumer privacy ombudsman” be
           appointed (11 U.S.C. § 332)?
                 Yes                                                              See attached continuation page(s).

        2. Costs of Record Maintenance or
                                                                                  Explain:
           Destruction
           How will the Debtor arrange and pay for the
           maintenance, transfer, or destruction of
           consumers’ confidential information?                                   See attached continuation page(s).




        D. SINGLE ASSET REAL ESTATE (“SARE”) CASE                               Check here and skip this section
            if (a) this is NOT a “single asset real estate” case (11 U.S.C. § 101(51B)) and (b) that cannot be
            reasonably disputed (if it could be disputed, explain below).

        1. Interest Payments to Secured Creditor(s)                               Explain:
           Has the Debtor commenced paying postpetition
           interest to secured creditor(s), at the non-
           default interest rate, on the value of their
           interest in the real estate?
                Yes
                 No, but the Debtor will do so within 90                          See attached continuation page(s).
                 days after the commencement of this case.

        2. Plan Filing                                                            Explain:
           Has the Debtor filed “a plan of reorganization
           that has a reasonable possibility of being
           confirmed within a reasonable time” within the
           meaning of 11 U.S.C. § 362(d)(3)?
                Yes
                 No, but the Debtor will do so within 90                          See attached continuation page(s).
                 days after the commencement of this case.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 10                                    F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                Main Document    Page 11 of 16

        E. SMALL BUSINESS               Check here and skip this section if (a) the Debtor is NOT a “small
            business debtor” (11 U.S.C. § 101(51D)) and (b) that cannot be reasonably disputed (if it could be
            disputed, explain below).

        1. Small Business Duty Compliance                                         No (explain):
           Has the Debtor complied with all the duties in
           11 U.S.C. § 1116 (including but not limited to
           maintaining adequate insurance and filing its
           most recent balance sheet, statement of
           operations, cash-flow statement, and Federal
           income tax return)?
                  Yes                                                              See attached continuation page(s).

        2. United States Trustee Inspection                                       No (explain):
           Has the United States Trustee inspected the
           Debtor’s books, records and business premises
           (per 11 U.S.C. § 1116(7))?
                                                                                   See attached continuation page(s).
                  Yes

        3. United States Trustee Interview                                        No (explain):
           Has the Debtor completed the “initial debtor
           interview” with the United States Trustee (28
           U.S.C. § 586(a)(7))?
                                                                                   See attached continuation page(s).
                  Yes

        4. Report Scheduling                                                      Monthly
           What schedule does the Debtor propose for                              Other (explain):
           filing the “periodic financial and other reports”
           required by 11 U.S.C. § 308 (e.g., monthly with
           MORs)?
                                                                                   See attached continuation page(s).

        5. Automatic Stay                                                         No (explain):
           Is the automatic stay applicable? See 11
           U.S.C. § 362(n)(1) (which might eliminate the
           automatic stay if the Debtor was previously a
           small business debtor, or acquired substantially
           all of the assets or business of a small business
           debtor)?
                Yes, the automatic stay applies.
                 No, the automatic stay does not apply, but
                 the Debtor will seek relief under 11 U.S.C.                       See attached continuation page(s).
                 § 362(n)(2).




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 11                                    F 2081-1.1.C11.STATUS.RPT
       Case 2:20-bk-21041-WB                    Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                        Desc
                                                Main Document    Page 12 of 16

        F. HEALTH CARE BUSINESS                   Check here and skip this section if (a) the Debtor is NOT a
            “health care business” (11 U.S.C. § 101(27A)) and (b) that cannot be reasonably disputed (if it could
            be disputed, explain below).

        1. Patient Care Ombudsman                                                  Yes (explain):
           Is appointment of a patient care ombudsman
           required (11 U.S.C. § 333)?
                 No
                                                                                   See attached continuation page(s).

        2. Costs of Patient Care or Transfer                                      Explain:
           How will the Debtor arrange and pay for proper
           care or transfer of any patients, in the event
           that the Debtor’s health care business is closed
           (see 11 U.S.C. § 704(a)(12), incorporated by
           11 U.S.C. § 1106(a)(1))?                                                See attached continuation page(s).



        G. EMPLOYEE BENEFIT PLANS                      Check here and skip this section if there is NO employee
            benefit plan (per 11 U.S.C. § 704(a)(11), incorporated by 11 U.S.C. § 1106(a)(1))?

        1. Debtor’s Plan Duties                                                    Yes (explain):
           Was the Debtor, or any entity designated by the
           Debtor, an “administrator” of such a plan as of                    Transamerica 401k
           the commencement of this case?                                     #932300-00050
                 No                                                                See attached continuation page(s).

        2. Plan Administration                                                    Explain:
           What steps will the Debtor take to continue to
           administer such plan (11 U.S.C. §§ 521(a)(7),
           704(a)(11), 1106(a)(1))?
                                                                                   See attached continuation page(s).




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 12                                    F 2081-1.1.C11.STATUS.RPT
Case 2:20-bk-21041-WB     Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18            Desc
                          Main Document    Page 13 of 16


                                  CONTINUATION PAGE



D. PROFESSIONALS

 Professional’s Name   Employment App Filed   Employment Approved   Type of Employment
 Stretto               January 8, 2021        Order Pending         Claims, Noticing and
                                                                    Solicitation Agent
Case 2:20-bk-21041-WB            Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                       Desc
                                 Main Document    Page 14 of 16


 1                                         CERTIFICATE OF SERVICE

 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 1301 Dove Street, Suite 500 Newport Beach, CA 92660.
 3   A true and correct copy of the foregoing document entitled: CHAPTER 11 STATUS CONFERENCE
     REPORT (INITIAL) will be served or was served in the manner stated below:
 4
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
 5   to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On February 11, 2021, I checked the CM/ECF docket for this bankruptcy case
 6   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 7
 8          Ryan A Baggs rbaggs@wghlawyers.com,
             jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
 9          Ronald K Brown ron@rkbrownlaw.com
10          Sara Chenetz schenetz@perkinscoie.com,
             dlax@perkinscoie.com;cmallahi@perkinscoie.com
11          Mary L Fullington lexbankruptcy@wyattfirm.com,
12
             mfullington@wyattfirm.com
            Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
13          Jonathan P Hersey jonathan.hersey@klgates.com
            Matthew B Holbrook mholbrook@sheppardmullin.com,
14
             amartin@sheppardmullin.com
15          Garrick A Hollander ghollander@wghlawyers.com,
             jmartinez@wghlawyers.com;Meir@wghlawyers.com
16
            Christopher D Hughes chughes@nossaman.com
17          Dare Law dare.law@usdoj.gov
            Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
18          Susan J Turner Susan.Turner@DMHC.CA.GOV
19          United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
20   2. SERVED BY UNITED STATES MAIL: On February 11, 2020, I served the following persons
     and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
21   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
22   completed no later than 24 hours after the document is filed.
23   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
     OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
24   LBR, on ______, I served the following persons and/or entities by personal delivery, overnight mail service,
     or (for those who consented in writing to such service method), by facsimile transmission and/or email as
25   follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
     judge will be completed no later than 24 hours after the document is filed.
26
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
27
      February 11, 2021      Jeannie Martinez                               /s/ Jeannie Martinez
28    Date                     Printed Name                                 Signature


                                                                                                              Document2
Case 2:20-bk-21041-WB                      Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                 Desc
                                           Main Document    Page 15 of 16

     Vitality Health Plan of California, Inc.      United States Trustee (LA)           Vitality – Debtor – 20 Lgst – UST
 1   18000 Studebaker Road, Suite 960              915 Wilshire Blvd., Suite 1850       – RSN - NEF
     Cerritos, CA 90703                            Los Angeles, CA 90017-3560           Doc No. 248815

 2
 3
     Christopher Do, M.D.                          Convey Health Solutions              Doctors Hospital of Manteca
 4   a Professional Corporation                    T. Fairbanks, CFO                    1205 E. North Street
     Sole Proprietor                               100 SE 3rd Avenue, 26th Floor        Manteca, CA 95336-4932
     1569 Lexann Ave.                              Fort Lauderdale FL 33394
 5   San Jose, CA 95121

 6
     El Camino Hospital                            Good Samaritan Hospital              Heritage Oaks Hospital
 7   Joan Kezic, VP                                James Johnston                       4250 Auburn Blvd
     2500 Grant Rd.                                2425 Samaritan Dr.                   Sacramento, CA 95841
     Mountain View, CA 94040                       San Jose, CA 95124-3908
 8
 9
     Kaiser Foundation Hospital                    Kindred at Home                      Medcore HP
10   700 Lawrence Expy                             Attn: Regional Director              Maria Martinez, COO
     Santa Clara, CA 95051-5173                    4030 Moorpark Ave., Suite 251        2609 E. Hammer Lane
                                                   San Jose, CA 95117                   Stockton, CA 95210
11
12
     MedImpact Healthcare Systems                  O'Connor Hospital                    Physician Partners IPA
13   James Gollaher, CFO                           George Hurrell                       Attn: Ann Nguyen
     10181 Scripps Gateway Court                   2105 Forest Ave                      14221 Euclid Ave. Suite G
     San Diego, CA 92131                           San Jose, CA 95128                   Garden Grove, CA 92843
14
15
     Regional Medical Center of San Jose           Santa Clara County IPA               Santa Clara Valley Medical
16   James Johnston                                Janet Pulliam                        George Hurrell
     225 North Jackson Ave.                        1051 E Hillsdale Blvd, Suite 750     751 S. Bascom Ave.
     San Jose, CA 95116-1603                       Pasadena, CA 91101                   San Jose, CA 95128-2604
17
18
     Satellite Healthcare Silver Creek             St. Louise Regional Hospital         Stanford Medical Center
19   1620 East Capitol Expressway                  George Hurrell                       Attn: President
     San Jose, CA 95121                            9400 No Name Uno                     300 Pasteur Dr, MC 5500
                                                   Gilroy, CA 95020                     Stanford, CA 94305-2200
20
21
     UCSF Medical Center                           Washington Hospital
22   505 Paranusus Ave.                            2000 Mowry Ave.
     San Francisco, CA 94143-0810                  Fremont, CA 94538-1716
23
24
     RSN 01/05/2021 [45]                           RSN 01/05/2021 [45]                  RSN 01/04/2021 [42]
25   MedImpact Healthcare Systems, Inc.            MedImpact Healthcare Systems, Inc.   Convey Health Solutions, Inc.
     Keith C. Owens, Esq.                          Lori Winkelman, Esq.                 c/o Akerman LLP
     FOX ROTHSCHILD LLP                            Elizabeth Fella, Esq.                Catherine Douglas Kretzschmar, Esq.
26   10250 Constellation Blvd., Suite 900,         THE PHOENIX LAW GROUP, PLC           201 East Las Olas Blvd., Suite 1800
     Los Angeles, CA 90067                         8765 E. Bell Road, Suite 101         Ft. Lauderdale, FL 33301
27                                                 Scottsdale, AZ 85260


28
                                                                    -2-
Case 2:20-bk-21041-WB                     Doc 111 Filed 02/11/21 Entered 02/11/21 14:58:18                                       Desc
                                          Main Document    Page 16 of 16


 1
 2
 3
                      NEF [62] 1.12.21]                                NEF [ 61] 1.12.21]      RREF II Cerritos, LLC      NEF [63]
 4   AllCare
     Alan H. Martin, Esq.
                                                  Matthew B. Holbrook, Esq.
                                                  Sheppard, Mullin, Richter & Hampton LLP
                                                                                               1.13.21
                                                                                               Ronald K. Brown, Jr.
     Sheppard, Mullin, Richter & Hampton LLP      650 Town Center Drive, 10th Floor            Law Offices of Ronald K. Brown Jr.
 5   650 Town Center Drive, 10th Floor
     Costa Mesa, California 92626-1993
                                                  Costa Mesa, California 92626-1993            901 Dove Street Suite 120
                                                                                               Newport Beach, CA 92660

 6
     NEF [80] 1/26/21                             NEF/RSN 1.25.21 [88]                         NEF [90] 1/29/21
 7   Mary L. Fullington, Esq.
     Wyatt, Tarrant Combs, LLP
                                                  Eric J. Weissman
                                                  Wilshire Pacific Capital Advisors
                                                                                               Susan J. Turner
                                                                                               DMHC
     250 West Main Street, Suite 1600             8447 Wilshire Blvd Suite 202                 980 9th Street, Suite 500
 8   Lexington, KY 40507                          Beverly Hills, CA 90211                      Sacramento, CA 95814


 9
     NEF SERVICE LIST                             NEF SERVICE LIST                             NEF [43] and RSN SERVICE LIST
10   Medcore HP
     c/o Christopher D. Hughes, Esq.
                                                  Sara L. Chenetz, Esq.
                                                  Perkins Coie LLP
                                                                                               Convey Health Solutions, Inc.
                                                                                               c/o Akerman LLP
     NOSSAMAN LLP                                 1888 Century Park East, Suite 1700           Evelina Gentry, Esq.
11   621 Capitol Mall, Ste. 2500
     Sacramento, CA 95814
                                                  Los Angeles, CA 90067                        601 West Fifth Street, Suite 300
                                                                                               Los Angeles, CA 90071

12
                                                                                                                                 NEF List
                                                                                            Atty Attorney for Interested Parties
13                                                                                          Sanjay Patil; MacArthur Court Acquisition
                                                                                            Corp.; Excelera Investment 1, LLC;
                                                                                            Connected Care Health Services Inc.; Brian
                                                                                            Gillan; and NPB Management Group, Inc.
14                                                                                          Jonathan P. Hersey, Esq.
                                                                                            K&L GATES LLP
                                                                                            One Park Plaza 12th Floor
                                                                                            Irvine, CA 92614
15
16

17
18
19
20
21
22

23
24
25
26
27
28
                                                                      -3-
